     Case 1:16-cv-07907-PGG-SLC Document 337 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEDIA GLOW DIGITAL, LLC and TIMES
SQUARE LED, LLC,

                       Plaintiffs,                         ORDER OF DEFAULT

             - against -                                     16 Civ. 7907 (PGG)

PANASONIC CORP. OF NORTH
AMERICA; ICON ARCHITECTURAL
GROUP, LLC; ICON ARCHITECTURAL
GROUP, PLLC; ICON HD, LLC; EARL B.
LOVELL-S.P. BELCHER, INC., and NY
LAND SURVEYOR, P.C.,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Second Amended Complaint was filed on May 8, 2017. (Dkt. No. 33)

               Plaintiffs served the Second Amended Complaint on Defendant Earl B. Lovell-

S.P. Belcher, Inc. (“Lovell-Belcher”) on May 17, 2017. (Dkt. No. 42)

               Lovell-Belcher has not filed an answer, moved against the Second Amended

Complaint, or otherwise appeared in this action. (See Certificate of Default (Dkt. No. 286))

               This Court ordered Lovell-Belcher to show cause on March 23, 2021, why a

default judgment should not be entered against it. (Dkt. No. 318)

               Plaintiffs served the Order to Show Cause on Lovell-Belcher on March 24, 2021.

(Dkt. No. 333-1)

               On April 6, 2021, this Court adjourned the show cause hearing to April 15, 2021.

(Dkt. No. 329).

               On April 8, 2021, Plaintiffs served on Lovell-Belcher the April 6, 2021 order
     Case 1:16-cv-07907-PGG-SLC Document 337 Filed 04/19/21 Page 2 of 2




adjourning the show cause hearing to April 15, 2021. (Dkt. No. 333-2)

               Lovell-Belcher filed no opposition to Plaintiffs’ motion for a default judgment

and did not appear at the April 15, 2021 hearing.

               Accordingly, an order of default is entered against Defendant Lovell-Belcher.

Damages will be determined at a later date.

Dated: New York, New York
       April 19, 2021
                                                    SO ORDERED.


                                                    ______________________________
                                                    Paul G. Gardephe
                                                    United States District Judge




                                                2
